DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 10 September 2020.
Claims 1-11 are currently pending and being examined. 

Drawings
The drawings are objected to because lines and numbers are not clear solid black lines, especially in Fig. 8 numbers are very blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1 last line recites “a nail” should read “the nail”.
Claim 7 l. 2 recites “the head portion” should read “a head portion”.
Claim 8 l. 2 recites “threaded tensioner” should read “the threaded tensioner”. 
Claim 9 l. 2 recites “each nail” should read “each of the nails”. 
Claim 10 l. 2 recites “each nail” should read “each of the nails”. 
Claim 11 l. 1 recites “each nail” should read “each of the nails”. 
Claim 11 l. 2 recites “a shank” should read “the shank”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In regards to Claims 4-11, line 1 recites “The clinch tool mechanism” when in claims 1-3 it is a “clinch nailer tool system”. It is unclear if this is the same system as before or a whole new clinch tool mechanism. Examiner will interpret as “The clinch nailer tool system”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2014/0209657).

In regards to Claim 1, Huang teaches a clinch nailer tool system (Fig. 1) comprising:
a clinch nailer tool body (nail gun body 1): 
a coil magazine (nail cartridge 12) disposed in a bottom of the clinch nailer tool body and configured to hold a coil of nails (“A strip of nails (not numbered) is defined in the nail cartridge 12.” ¶[0018]);

    PNG
    media_image1.png
    631
    564
    media_image1.png
    Greyscale
a clinch arm (clamp base 22) pivotally connected to the clinch nailer tool body at a proximal end of the clinch arm (“The clamp base 22 pivots relative to the driven base 21 so as to move toward or away from the driven base 21.” ¶[0018]);
a clinch nailer tool nose (annotated Fig. 6) disposed in a front portion of the clinch nailer tool body, wherein the clinch nailer tool nose includes an opening (annotated Fig. 6) in a lower portion thereof for receiving a nail from the coil magazine (see Fig. 6 showing nail 16 exiting the opening); and
a clinch plate (strike plate 26) disposed on a distal end of the clinch arm, wherein the clinch plate is configured to bend a nail from the clinch nailer tool nose (“a driving rod 15 to shoot the nail 16 toward the gun head 13, and the nail 16 is shot from the gun head 13 and inserted into the stacked board4; when a tip of the nail 16hits the strike plate 26, the tip of the nail 16 is bent, so that the nail 16 is formed as hook shaped so as to fix the boards together securely” ¶[0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0209657) in view of Barbour (US 4,459,912).

In regards to Claim 2, Huang teaches the clinch nailer tool system of claim 1, clinch arm (22) and clinch plate (26).
Huang does not expressly teach a resilient pad disposed between the clinch arm and the clinch plate. 
However, Barbour a resilient pad (urethane, rubber, or the like pad 44) disposed between the clinch arm (base 14; Fig. 1) and the clinch plate (anvil 42).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Huang, by adding a resilient pad, as taught by Barbour, dampen the vibrations of the impact and prevent damage to the tool. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0209657) in view of Chen (US 6,431,428).

In regards to Claim 3, Huang teaches the clinch nailer tool system of claim 1. 
Huang does not teach further comprising an adjustment mechanism configured to adjust the angle of the clinch nailer tool.
(22, 13, 23; Fig. 3) configured to adjust the angle of the clinch nailer tool (“A mounting bracket (22) is attached to the magazine (20). A bolt (222) extends from the mounting bracket (22) and through the groove (132) in the extension (13). A knob (23) is screwed onto the bolt (222) to securely hold the magazine (20) on the extension (13) at a desired angle. Multiple depressions (224) are defined in the mounting bracket (22) in an arcuate arrangement corresponding to the curved groove (132) can engage the biased ball (14) in the extension (13) engages one of the depressions (224) to provide a predetermined angular reference for the magazine (20). Consequently, the magazine (20) can be securely attached to the body (10) at a desired angle.” col. 2 l. 29-40).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Huang, by havng the angle of the nailer adjustable, as taught by Chen, so various types of the nails can be used in the same nailer. (Chen col. 1 l. 10-24) 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0209657) in view of Chen (US 6,431,428), further in view of Russell (US 2016/0345495).

In regards to Claim 4, Huang as modified by Chen teaches the clinch tool mechanism of claim 3, wherein the adjustment mechanism (Chen: 22,13,23).

However, Russell teaches an adjustment mechanism (50; Fig. 3)  comprises two oppositely disposed bolts in a threaded tensioner (“A stabilizing link 50 is connected at a first end to a bracket 56 mounted onto the secondary cross beam 24, and at a second end to a support structure 37 of the support unit 30. In some embodiments of the nut windrow gatherer 10, the stabilizing link 50 is a turnbuckle device with a length that is configured to be adjusted by rotating a central section 53, thereby extending or retracting threaded ends 55 of the turnbuckle. This extension or retraction can adjust the pitch of the nut gathering unit 20 relative to the support unit 30 and to the ground.” ¶[0022]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Huang and Chen, by turnbuckle angle adjustment mechanism, as taught by Russell because these two angle adjustment mechanisms were art-recognized equivalents and would have been obvious substitute the adjustment mechanism of Chen with a turnbuckle to adjust the angles between two parts. 

In regards to Claim 5, Huang as modified by Chen and Russell teaches the clinch tool mechanism of claim 4, wherein the threaded tensioner has internally threaded openings disposed in each end thereof, and wherein threaded portion of the bolts are disposed in the threaded openings (Russell: “a turnbuckle device with a length that is configured to be adjusted by rotating a central section 53, thereby extending or retracting threaded ends 55 of the turnbuckle.” ¶[0022]; Fig. 3).

In regards to Claim 6, Huang as modified by Chen and Russell teaches the clinch tool mechanism of claim 5, wherein the internally threaded openings are threaded in opposite directions (Russell: “a turnbuckle device with a length that is configured to be adjusted by rotating a central section 53, thereby extending or retracting threaded ends 55 of the turnbuckle.” ¶[0022]; the threaded openings are threaded in opposite directions which allows the ends to extend and retract).

In regards to Claim 7, Huang as modified by Chen and Russell teaches the clinch tool mechanism of claim 6, wherein a head portion of a first one of the bolts (Russell: 52) is attached to a tool housing of the tool body (Chen: adjustment mechanism 22 is attached to the rear housing of the tool body) and the head portion of a second one of the bolts (Russell: 53) is attached to a clinch mechanism which includes the clinch arm (Huang: 22 is attached to magazine of nailer; Chen: adjustment mechanism 22 is attached to the magazine; Therefore, adjustment of the magazine of Chen would adjust the clinch mechanism of Huang), wherein the angle adjustment mechanism is configured to adjust the angle of the clinch nailer tool (Chen: col. 2 l. 29-40) when a user rotates the threaded tensioner about its longitudinal axis (Russell: ¶[0022]).

    PNG
    media_image2.png
    464
    595
    media_image2.png
    Greyscale

In regards to Claim 8, Huang as modified by Chen and Russell teaches the clinch tool mechanism of claim 7, wherein the pair of bolts are configured to move relative to one another within threaded tensioner (Russell: 50; ¶[0022]) causing the tool housing to rotate up or down by pivoting around an angle adjustment mechanism rotation point (Chen: col. 2 l. 29-40; annotated Fig. 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0209657) in view of Sygnator (US 5,056,976).

In regards to Claim 9, Huang teaches the clinch tool mechanism of claim 1, further comprising the coil of nails (nail cartridge 12). 
Huang does not expressly teach each nail has a deformity on one side of the nail.
However, Sygnator teaches each nail (nail 10; Fig. 4) has a deformity on one side of the nail (keyways 28).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Huang, by using keyway nails, as taught by Sygnator for “orienting such nail and .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0209657) in view of Sutt (US 7,374,384).

In regards to Claim 10, Huang teaches the clinch tool mechanism of claim 1, further comprising the coil of nails (nail cartridge 12).
Huang does not expressly teach each nail has a deformity comprising a ring groove disposed in a shank of the nail.
However, Sutt teaches each nail (fastener 50) has a deformity comprising a ring groove disposed in a shank of the nail (“The fastener 50 also includes a plurality of rings 66 (also known as barbs), as shown in FIG. 2. Each ring 66 extends outwardly from the shank 60, and is substantially in the shape of a frustum of a circular cone having a center along the longitudinal axis 62, such that each ring 66 has a crest 68 that defines an outer diameter, and a root 70 that defines an inner diameter.” col. 4 l. 14-20).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Huang, by using barbed nails, as taught by Sutt for better holding power of the boards using less material to make the nail. (Sutt col. 1 l. 35-39).

In regards to Claim 11, Huang as modified by Sutt teaches the clinch tool mechanism of claim 10, wherein each nail has a plurality of ring grooves disposed in a shank of the nail (Sutt: “The fastener 50 also includes a plurality of rings 66 (also known as barbs), as shown in FIG. 2. Each ring 66 extends outwardly from the shank 60, and is substantially in the shape of a frustum of a circular cone having a center along the longitudinal axis 62, such that each ring 66 has a crest 68 that defines an outer diameter, and a root 70 that defines an inner diameter.” col. 4 l. 14-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731                                                                                                                                                                                                        9/14/2021